     Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION



NATIONAL UNION      FIRE INSURANCE
COMPANY OF PITTSBURG, PA.,

       Plaintiff,

V.                                          CASE NO. CV419-247


THE DAVEY TREE EXPERT COMPANY,
WOLF TREE, INC., MARJORIE
CONNER, CHRISTOPHER BRANCH, and
OSCAR CRUZ,

       Defendants.




                                ORDER


      Before the Court is Defendants The Davey Tree Expert Company

and Wolf Tree, Inc.'s Motion to Dismiss or Stay This Action (Doc.

13), Defendant Marjorie Conner's Joinder in and Adoption of the

Defendants The Davey Tree Expert Company and Wolf Tree, Inc.'s

Motion to Dismiss (Doc. 16), Defendant Christopher Branch's Motion

to Dismiss or to Stay This Action (Doc. 21), and Defendant Oscar

Cruz's Joinder in and Adoption of the Defendants The Davey Tree

Expert Company and Wolf Tree, Inc.'s Motion to Dismiss (Doc. 27).^




^ The motions to dismiss and stay the action filed by Defendants
Marjorie Conner, Christopher Branch, and Oscar Cruz all join the
motion to dismiss or stay filed by Defendants The Davey Tree Expert
Company and Wolf Tree, Inc. and adopts or incorporates those
arguments into their own respective motions. Because Defendants
Conner, Branch, and Cruz adopt and join in Defendants The Davey
Tree Expert Company and Wolf Tree, Inc.'s motion, the Court will
      Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 2 of 12



For the following reasons. Defendants' motions (Docs. 13, 16, 21,

27)    are   GRANTED.   As   a   result.     Plaintiff   National   Union   Fire

Insurance     Company of     Pittsburg,      PA.'s claim for    a   declaratory

judgment regarding its duty to defend and indemnify is DISMISSED

WITHOUT PREJUDICE.


                                   BACKGROUND


       This case involves a dispute over insurance coverage for

current lawsuits against Defendants The Davey Tree Expert Company

("Davey Tree") and Wolf Tree, Inc. (""Wolf Tree") and several of

their employees for the murder of an employee.^ Plaintiff filed

this declaratory judgment action on September 27, 2019 seeking a

declaration that it has no duty to indemnify or defend Defendants

in the Underlying Lawsuits. (Doc. 1.)

       Plaintiff issued a Commercial Umbrella Liability Policy to

Defendant Davey Tree, number BE 12322289 (the "Policy"). (Id. at

51.) Relevant to the instant motions to dismiss, the Policy states

that Plaintiff "will pay on behalf of the Insured those sums in

excess of the       Retained     Limit that the     Insured   becomes legally




refer to all motions to dismiss, and the arguments made therein,
as "Defendants' motions."
2 The two underlying actions are Montoya v. The Davey Tree Expert
Company, et al.. Case No. STCV1701873, pending in Georgia state
court in Chatham County (the "Montoya action") and Huffman v. The
Davey Tree Expert Company, et al.. Case No. 4:18-cv-00184, pending
in the United States District Court for the Southern District of
Georgia      (the   "Huffman     action"),    collectively    the   "Underlying
Lawsuits."
   Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 3 of 12



obligated to pay as damages . . .            (Doc. 1, Attach. 2 at 6.)

Endorsement No. 21, effective as of September 1, 2016, Section

III(A) was amended to read

       We   will have the right and duty to defend any Suit
       against the Insured that seeks damages for Bodily
       Injury,   Property  Damage  or   Personal  Injury  and
       Advertising Injury covered by this policy, even if the
       Suit is groundless, false or fraudulent when the
       applicable limits listed in the Schedule of Retained
       Limits have been exhausted by payment of Loss to which
       this policy applies.

(Id. at 72-73.) Pursuant to Section III(D), 'Me]xcept as provided

in Paragraph A above, we will have no duty to defend any Suit

against the Insured." (Id. at 8.) Pursuant to Endorsement No. 21,

the Retained Limit for General Liability was set at $12,500,000

and notes that ^^[djefense expenses are within the limit." (Id. at

76.) The Policy also provides that,           where the retained limit

specifically    states   that   defenses   expenses    are   included,   the

defense expenses will reduce the applicable limits of insurance.

(Id. at 72.)

                           STANDAEU) OF REVIEW


       A motion to dismiss for lack of subject matter jurisdiction

challenges the authority of the court to hear and decide the case

before it. Attacks on subject matter jurisdiction under Federal

Rule   of   Civil   Procedure   12(b)(1)   come   in   two   forms: ''facial

attacks" and "factual attacks." Murphy v. Sec'y, U.S. Dep't of

Army, 769 F. App'x 779, 781 (11th Cir. 2019) (citing Morrison v.
   Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 4 of 12



Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir. 2003)). A facial

attack on the complaint "requires the court merely to look and see

if the plaintiff has sufficiently alleged a basis of subject matter

jurisdiction.'' Id. (citing Menchaca v. Chrysler Credit Corp., 613

F.2d 507, 511 (5th Cir. 1980)). A factual attack, on the other

hand, "challenges the existence of subject matter jurisdiction in

fact,   irrespective   of the   pleadings,      and   matters    outside   the

pleadings, such as testimony and affidavits, are considered." Id.

A court is "permitted to look beyond the pleadings to evaluate the

merits of the jurisdictional claims, despite the existence of

disputed material facts." Glob. Aerospace, Inc. v. Platinum Jet

Mgmt., LLC, 488 F. App'x 338, 340 n.2 (11th Cir. 2012) (citing

Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990). In the

instant   case.   Defendants   challenge   the   Court's   subject    matter

jurisdiction and attach an affidavit in support of their motion.

Therefore, they have brought a factual attack on subject matter

jurisdiction. See Glob. Aerospace, Inc., 488 F. App'x at 340 n.2

(subject matter jurisdiction challenge was a factual challenge

where the court was asked to base its ruling not just on the

pleadings). A court must dismiss an action if it determines at any

time that it lacks subject-matter jurisdiction. Fed. R. Civ. P.

12(h)(3). The burden of proof on a motion to dismiss for lack of

subject-matter     jurisdiction     is     on    the     party     asserting

jurisdiction. Murphy, 769 F. App'x at 782.
     Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 5 of 12



                                     ANALYSIS


I.    DUTY TO DEFEND


      In their motions to dismiss. Defendants argue that this Court

lacks subject matter jurisdiction over the declaratory judgment

action because the Policy provides that the duty to defend and

indemnify is not triggered until the $12.5 million self-insured

retention (^^SIR") is paid and that, even if the Court had subject

matter jurisdiction, the Court should exercise its discretion to

decline   to   exercise      that   jurisdiction.     (Doc.   13 at     3-4.)   In

response. Plaintiff argues that the issue of its duty to defend is

ripe for adjudication as the existence of the SIR '"has no bearing

on a declaratory judgment claim seeking no duty to defend." (Doc.

31 at 6.)

      Since    this   case   is     before   the   Court   based   on   diversity

jurisdiction, the law of Georgia governs the interpretation of the

Policy. Auto-Owners Ins. Co. v. Robinson, No. 3:05 CV 109(CDL),

2006 WL 2583356,       at *2 (M.D.       Ga.    Sept. 6, 2006)      (citing     SCI

Liquidating Corp. v. Hartford Fire Ins. Co., 181 F.3d 1210, 1214

(11th Cir. 1999)). ''In Georgia, ^the duty to defend is determined

by the contract.' " Id. (quoting Penn-America Ins. Co. v. Disabled

Am. Veterans, Inc., 268 Ga. 564, 565, 490 S.E.2d 374, 376 (1997)).

Parties to an insurance policy " 'are bound by its plain and

unambiguous terms.' " Nautilus Ins. Co. v. EJIII Dev. Co., No.

l:17-CV-2048-TCB, 2018 WL 3524639, at *2 (N.D. Ga. July 19, 2018)
   Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 6 of 12



(quoting Hays v. Ga. Farm Bureau Mut. Ins. Co., 314 Ga. App. 110,

111,    722    S.E.2d   923,   925    (Ga.     Ct.    App.   2012)).    "Although

ambiguities      in   insurance   contracts     are    construed      against    the

insurer,      unambiguous   terms    of   an   insurance     policy    require    no

construction and the plain meaning of such terms must be given

full effect, regardless of whether they might be beneficial to the

insurer or detrimental to the insured." Evanston Ins. Co. by Essex

Ins. Co. V. Littlejohn, No. 1:15-CV-897-MHC, 2017 WL 6373992, at

*5 (N.D. Ga. Sept. 6, 2017) (citing SCI Liquidating Corp., 181

F.3d at 1214).

       In this case. Defendants contend that the SIR in the Policy

renders Plaintiff's request for declaratory judgment on its duty

to defend unripe because the SIR has not yet been exhausted. The

Court, therefore, must examine the terms of the Policy.

       The Policy states that:

       [w]e will pay on behalf of the Insured those sums in
       excess of the     Retained    Limit that the      Insured      becomes
       legally obligated to pay as damages by reason of
       liability imposed by law because of Bodily Injury,
       Property Damage or Personal Injury and Advertising
       Injury to which this insurance applies . . .

(Doc. 1, Attach. 2 at 6.) Additionally, the Section IV(M) of

the Policy provides that:

       [w]e will not make any payment under this policy unless
       and until the total applicable Retained Limit(s) have
       been exhausted by the payment of Loss to which this
       policy applies and any applicable Other Insurance have
       been exhausted.
   Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 7 of 12



(Id.   at    72.)   As   discussed   by   the   Eleventh   Circuit,     a   SIR   is

^'similar,    but not identical, to a           deductible. A deductible is

deducted from the overall policy limits, whereas the SIR is not.

Also, unlike with a deductible, the insurer is not liable until

the insured has paid the whole of its SIR." State Nat. Ins. Co. v.

Lamberti, 362 F. App'x 76, 78 n.2 (11th Cir. 2010). With regards

to Plaintiff's defense obligations. Endorsement No. 21, effective

as of September 1, 2016, amended Section III(A) to read:

       We will have the right and duty to defend any Suit
       against the Insured that seeks damages for Bodily
       Injury,   Property  Damage  or   Personal  Injury  and
       Advertising Injury covered by this policy, even if the
       Suit is groundless, false or fraudulent when the
       applicable limits listed in   the Schedule of Retained
       Limits have been exhausted by payment of Loss to which
       this policy applies.

(Doc. 1, Attach. 2 at 72-73.) Additionally, pursuant to Section

III(D), ^"[ejxcept as provided in Paragraph A above, we will have

no duty to defend any Suit against the Insured." (Id. at 8.)

       Although     Plaintiff   generally contends         that   a   SIR   has   no

bearing on the question of the insurer's duty to defend. Plaintiff

does not dispute that the provision above states that the duty to

defend is subject to a SIR. Rather, Plaintiff argues that the

satisfaction of the SIR has no bearing on the ripeness of the

question of its duty to defend. The Court disagrees. By the plain

language of the provision. Plaintiff's duty to defend arises when

the SIR has been exhausted.
   Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 8 of 12



       Many courts have found that, where a policy contains a SIR,

there is no duty to defend or indemnify until the SIR has been

satisfied. Lexington Ins. Co. v. Energetic Lath & Plaster, Inc.,

No. 215CV00861KJMEFB, 2016 WL 4548793, at *8 (E.D. Cal. Sept. 1,

2016); Centex Homes v. Lexington Ins. Co., No. SACV 13-00998-DOC,

2014 WL 6673481, at *5 (C.D. Cal. Nov. 24, 2014); Kmart Corp. v.

Securitas   Sec.     Servs.   USA,   Inc.,    No.   1:10-CV-0753-AT,      2012   WL

12531930, at *20 (N.D. Ga. Mar. 13, 2012) (citing California law

and stating that "[a] ^self-insured retention' expressly limits

the duty to indemnify to liability in excess of a specified amount

and expressly precludes any duty to defend until the insured has

actually    paid   the   specified     amount.");       Energy    Res.,   LLC    v.

Petroleum Sols. Int'l, LLC, No. CIV.A. H:08-656, 2011 WL 3648083,

at *14 (S.D. Tex. Aug. 17, 2011); S. Healthcare Servs., Inc. v.

Lloyd's of London, 110 So. 3d 735, 749 (Miss. 2013).

       Additionally, the Eleventh Circuit appears to endorse this

position. Intervest Const, of Jax, Inc. v. Gen. Fid. Ins. Co., 746

F.3d   1261,   1262   (11th   Cir.    2014)    ('^The   terms    of the   General

Fidelity    Policy    included   a   Self-Insured       Retention   endorsement

('"the SIR endorsement"), requiring ICI to pay $1 million towards

its own losses before General Fidelity had a duty to defend or

indemnify ICI for any occurrence or event."). The text of the SIR

endorsement in Intervest included a statement that ^'[w]e have no

duty to defend or indemnify unless and until the amount of the
   Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 9 of 12



^Retained   Limit'   is   exhausted    by   payment   of   settlements,

judgments, or ^Claims Expense' by you." Intervest Const, of Jax,

Inc. V. Gen. Fid. Ins. Co., 662 F.3d 1328, 1333 (Ilth Cir. 20II),

certified question answered, 133 So. 3d 494 (Fla. 2014). In this

case, the SIR states that Plaintiff has "'the right and duty to

defend . . . when the applicable limits listed in the Schedule of

Retained Limits have been exhausted by payment of Loss to which

this policy applies." (Doc. I, Attach. 2 at 73 (emphasis added).)

The Court finds the language here is similar to the language in

Intervest. Additionally, other courts within the Eleventh Circuit

have also observed that an unexhausted SIR precludes the duty to

defend. See Allied World Assurance Co. v. Lee Mem'I Health Sys.,

No. 2IBCVI58FTM38UAM, 2019 WL 1970609, at *3 (M.D. Fla. May I,

2019); State Nat. Ins. Co. v. White, No. 8:I0-CV-894-T-27TBM, 20II

WL 5024258, at *5 (M.D. Fla. Oct. 19, 20II), aff'd, 482 F. App'x

434 (Ilth Cir. 2012), and aff'd, 482 F. App'x 434 (Ilth Cir. 2012)

(discussing the duty to reimburse defense costs under a policy

subject to a SIR and noting that the SIR did not impose a duty to

defend on the insurer); In re Apache Prod. Co., 311 B.R. 288, 297

(Bankr. M.D. Fla. 2004) (finding that, based on the plain language

of the policy, the insured ^'must exhaust the SIR amount before

[the insurer's] obligation to defend arises.").

     Finally, the Court will briefly address the authorities cited

by Plaintiff. Plaintiff cites a few cases from district courts in
   Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 10 of 12



the Eleventh Circuit, however, the Court does not find these cases

to bear on the question at issue here. First, in PS Waters of Am.,

Inc.    V.   Zurich    Am.   Ins.   Co.,     No.   1:12-CV-3556-RLV,   2013   WL

12063902, at *1 (N.D. Ga. Jan. 23, 2013), while the court held

that the insurer's duty to defend the California case was not

dependent on the SIR endorsement, the court did not examine the

endorsement in any detail and this Court cannot tell whether the

policy provisions are the same. Second, in Travelers Prop. Cas.

Co. of Am. V. Anda, Inc., 90 F. Supp. 3d 1308, 1316 n.4 (S.D. Fla.

2015), aff'd, 658 F. App'x 955 (11th Cir. 2016), Plaintiff cites

to a single statement in a footnote by the court in which the court

notes that ^'if the Court had found a duty to defend, the Court

would then have to undertake the additional inquiry of whether

[the insured] had satisfied the self-insured retention requirement

to decide whether [the insurer] owed a duty to indemnify." However,

the    court in     Anda   did   not otherwise     address   the   SIR, did   not

discuss the applicable policy language, and it does not appear

that the parties were contesting the duty to defend due to the

failure to exhaust the SIR. Due to the extreme brevity that the

SIR is discussed in Anda, this Court does not find Anda to be of

much use in this instant case.


       In sum, the Court finds that by the unambiguous terms of the

contract. Plaintiff's duty to defend is not triggered until the

SIR    has   been     exhausted.    Accordingly,     Plaintiff's    declaratory

                                        10
      Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 11 of 12



judgment action regarding its duty to defend is unripe and is

DISMISSED.


II.     DUTY TO INDEMNIFY


        In their motion to dismiss, Defendants argue that Plaintiff's

claims regarding its duty to indemnify are unripe because the

underlying actions remain pending. (Doc. 13, Attach. 1 at 5.) In

Georgia, an insurer's duty to defend and duty to indemnify are

separate and distinct obligations. Penn-Am. Ins. Co., 268 Ga. at

565, 490 S.E.2d at 376. The question of whether an insurer has a

duty to indemnify is         unripe for adjudication     by a declaratory

judgment until the insured has been held liable in the underlying

proceeding. See Smithers Constr., Inc. v. Bituminous Gas. Corp.,

563 F. Supp. 2d 1345, 1348 (S.D. Fla. 2008)            [A]n insurer's duty

to indemnify is not ripe for adjudication in a declaratory judgment

action until the insured is in fact held liable in the underlying

suit.") (citations omitted); Emp'rs Mut. Gas. Co. v. All Seasons

Window & Door Mfg., Inc., 387 F. Supp. 2d 1205, 1211-12 (S.D. Ala.

2005) (^'It is simply inappropriate to exercise jurisdiction over

an    action   seeking   a   declaration   of the   plaintiff s indemnity

obligations absent a determination of the insured's liability.").

        In this case, because the Court finds the question regarding

Plaintiff's duty to defend to be unripe, the Court elects to

dismiss the indemnity claims in Plaintiff's complaint. While they

are separate duties, the duty to defend is broader than the duty

                                      11
    Case 4:19-cv-00247-WTM-BKE Document 55 Filed 07/14/20 Page 12 of 12



to indemnify.        Shafe v. Am. States Ins. Co., 288 Ga. App. 315,

317, 653 S.E.2d 870, 873 (Ga. Ct. App. 2007) ("[A]n insurer's duty

to defend is broader than its duty to indemnify.") - Therefore,

^'[i]f there is no duty to defend, there is no duty to indemnify."
Nat'l Gas. Co. v. Pickens, 582 F, App'x 839, 841 (11th Cir. 2014).

Accordingly, the Court also dismisses Plaintiff's claims regarding

its duty to indemnify.

                            CONCLUSION


     For the foregoing reasons, Defendants' motions (Docs. 13, 16,

21, 27) are GRANTED. As a result. Plaintiff National Union Fire

Insurance Company of Pittsburg, PA.'s claim for a declaratory

judgment regarding its duty to defend and indemnify is DISMISSED

WITHOUT PREJUDICE.


     SO ORDERED this /f^day of July 2020.


                                 WILLIAM T. MOORE, ^R.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                  12
